Robert H. Dudley, Justice, dissenting. It is undisputed that the confidential informant was present and participated in the illegal transaction at issue in this case. During the cross-examination of an undercover police officer, appellant asked the name of the confidential informant. The witness refused to answer, and the court refused to compel an answer. The majority affirms that ruling because, it states, the question was untimely. I dissent. The question asked on cross-examination was designed to produce relevant evidence since the only person, other than appellant, who could controvert the undercover officer’s testimony was the informer. A.R.E. Rule 402 provides in pertinent part: “All relevant evidence is admissible, except as otherwise provided by statute, or by these rules or by other rules applicable in the courts of this State.” One of the exceptions is the government informer’s privilege. That privilege is defined in Roviaro v. United States, 353 U.S. 53, 59 (1956), as follows: What is usually referred to as the informer’s privilege is in reality the Government’s privilege to withhold from disclosure the identity of persons who furnish information of violations of law to officers charged with enforcement of that law. Scher v. United States, 305 U.S. 251, 254; In re Quarles and Butler, 158 U.S. 532; Vogel v. Gruaz, 110 U.S. 311, 316. The purpose of the privilege is the furtherance and protection of the public interest in effective law enforcement. The privilege recognizes the obligation of citizens to communicate their knowledge of the commission of crimes to law-enforcement officials and, by preserving their anonymity, encourages them to perform that obligation. We have adopted the government informer’s privilege. Bennett v. State, 252 Ark. 128, 477 S.W.2d 497 (1972); A.R.Cr.P. Rule 17.1(b). The privilege, which is an exception to the relevant evidence rule, gives way when, as here, the disclosure of an informer’s identity, or the contents of his communication, would be relevant and helpful to the defense of an accused. Roviaro v. United States, supra; Bennett v. State, supra; A.R.Cr.P. Rule 17.1(b). Preliminary questions regarding the existence of a privilege may be submitted to the trial court. A.R.E. Rule 104(a). Thus, the State, not the appellant, had the duty, if anyone did, to obtain a preliminary ruling that it could invoke the privilege. There is no authority whatsoever for the majority opinion’s statement that the appellant was at fault for “failing to obtain a ruling prior to trial.” The majority opinion, in accepting the State’s argument, confuses a “ruling prior to trial” with a preliminary ruling. Under A.R.E. Rule 104(a), a trial judge is to make a preliminary ruling on questions involving qualifications of a person to be a witness, the existence of a privilege, or the admissibility of evidence. This simply means that the judge preliminarily acts both as a trier of fact and the evaluator of legal standards in making a determination of admissibility of the evidence. Cotchett and Elkind, Federal Courtroom Evidence 18 (1986). It does not mean that the judge must make a ruling prior to trial, and the trial judge does not have the authority to require that such a ruling be made prior to trial. Accordingly, the trial judge erred in so ruling. Neither case cited by the majority, McDaniel v. State, 294 Ark. 416, 743 S.W.2d 795 (1988), nor Roviaro v. United States, supra, holds that a defendant must file a motion prior to trial for the state to claim a privilege. Accordingly, I dissent. Purtle and Newbern, JJ., join in this dissent.